DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are: recited within the entirety of Claim 14.  
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 reference contextual indicators along with forecasting parameter and physiological property indicators.  However, the specification identifies a wide variety of variables to be considered contextual indicators including heart rate, activity, physiological properties etc. which can all be considered physiological property indicators and a forecasting parameter.  It is unclear how each one is distinct from one another, clarification is requested.  
Claims 1-14 discuss classification criteria, it is unclear what exactly determines a classification criteria, clarification is requested.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
The claims recite a method and system for facilitating physiological property forecasting for detecting disease complications.   
Step 2A, Prong One
Regarding Claims 1, 12, 13, and 14 the limitations of “A computer-implemented method of facilitating physiological property forecasting for detecting disease complications, the method comprising: receiving signals representing sensed physiological property indicators, each of the sensed physiological property indicators representing a sensed physiological property of a patient at a respective time; receiving signals representing one or more contextual indicators associated with the sensed physiological property indicators; applying at least one classification criterion to the one or more contextual indicators to determine a patient state of a plurality of possible patient states, each patient state associated with a respective set of forecasting parameters; and applying the set of forecasting parameters associated with the determined patient state to the sensed physiological property indicators to determine at least one forecast physiological property indicator representing a forecast physiological property of the patient at a future time.”, are processes, as drafted, covers performance limitations that can be performed by a human as a “mental process”  or by using a pen and paper under the broadest reasonable interpretation standard. 
The process of identifying a physiological property of a patient and then forecasting the future state of the patient is a normal process that is done by a physician on a normal basis.  Based on the state of a patient whether it be a patient activity level, physical condition, or physiological condition a physician can properly assess the patient and then forecast based on that assessment predict what will happen to the patient’s blood glucose levels and what can be done to help regulate the levels.  
If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “a processor.” This pre-solution activity of data gathering and data processing using computing systems is well-understood, routine, and conventional in the field of medical practice as it is a general practice utilizing patient data, and all uses of the recited judicial exception require the pre-solution activity of data gathering.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
As discussed above “a processor” is well understood and routine within the art and the additional structure of a generic computing structure of a processor is not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, lack of additional elements does not amount to an inventive concept. Therefore, the claim is not patent eligible.
 	Dependent claims 2-10 do not add significantly more than the judicial exception explained above and inherit the same rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoglund (U.S Publication No. 20170091419).

In regards to Claims 1 and 12-14 Hoglund teaches a computer-implemented method of facilitating physiological property forecasting for detecting disease complications ( Para 3-4, prediction system to monitor medical problem), the method comprising: receiving signals representing sensed physiological property indicators, each of the sensed physiological property indicators representing a sensed physiological property of a patient at a respective time (Para 11, monitoring of glucose levels to track diabetes); receiving signals representing one or more contextual indicators associated with the sensed physiological property indicators; applying at least one classification criterion to the one or more contextual indicators to determine a patient state of a plurality of possible patient states (Para 12, patient lifestyle is taken into account to give context to the patient medical condition, such as activity level, diet, environment etc), each patient state associated with a respective set of forecasting parameters (para 13, future prediction system to predict medical changes for patient); and applying the set of forecasting parameters associated with the determined patient state to the sensed physiological property indicators to determine at least one forecast physiological property indicator representing a forecast physiological property of the patient at a future time (Para 17-21, prediction model establishes a forecast of what’s to come and recommendations for the phycological property that is tracked such as tracking future blood glucose levels, Fig. 1A and 1B).  

In regards to Claim 2 Hoglund teaches wherein each of the sensed physiological property indicators and each of the at least one forecast physiological property indicator includes a blood glucose value representing a blood glucose level of the patient (Para 11 – blood glucose).  

In regards to Claim 3 Hoglund teaches wherein the sensed physiological property indicators are sensed first physiological property indicators, each representing a sensed first physiological property of the patient (Para 11 – first is blood glucose), and wherein the one or more contextual indicators include sensed second physiological property indicators, each representing a second physiological property of the patient, said second physiological property being a different physiological property from the first physiological property (Para 50 – lifestyle information that can be used can also include Heart Rate).  

In regards to Claim 4 Hoglund teaches wherein the one or more contextual indicators includes a heart rate value representing a heart rate of the patient (Para 50) and wherein applying the at least one classification criterion to the one or more contextual indicators comprises determining whether the heart rate value is within one of a plurality of heart rate value ranges(Para 45, Para 50, Para 67 – analytics system uses the lifestyle information to identify information on medical condition and predictive factor, heart rate being normal is one predictive factor, identification of normal heart rate value ranges is well known in the heart, Para 70 - ranges).  

In regards to Claim 5 Hoglund teaches wherein the one or more contextual indicators includes an activity value representing an activity level of the patient (Para 48 – activity level) and wherein applying the at least one classification criterion to the one or more contextual indicators comprises determining whether the activity value is within one of a plurality of activity value ranges (Para 45, Para 50, Para 67 – analytics system uses the lifestyle information to identify information on medical condition and predictive factor, activity level is one predictive factor, normal identification of activity is known within the art, Para 70 – ranges).

In regards to Claim 6 Hoglund teaches wherein each of the sets of forecasting parameters includes a plurality of sets of historical physiological property indicators (Para 62 historical lifestyle indicators used), each of the sets of historical physiological property indicators representing physiological properties of the patient during a respective historical time period (Para 17, past-present-future indication of the physiological property within the analytic prediction system, Para 66 – chronological order of historical lifestyle timeline), and wherein applying the set of forecasting parameters associated with the determined patient state comprises: comparing the sensed patient physiological property indicators to each of the sets of historical physiological property indicators included in the set of forecasting parameters associated with the determined patient state; selecting at least one of the sets of historical physiological property indicators included in the set of forecasting parameters associated with the determined patient state based on said comparing (Para 67-68, lifestyle indicators are used to determine the predictive factor which is the most impactful of the lifestyle factors on the blood glucose level); generating a time-dependent function representing the selected at least one of the sets of historical physiological property indicators; determining the at least one forecast patient physiological property indicator using the generated time-dependent function (Para 69 – timeline of the patient lifestyle factors used within the predictive factor)neu.  

In regards to Claim 7 Hoglund teaches wherein comparing the sensed patient physiological property indicators to each of the sets of historical physiological indicators comprises, for each of the sets of historical physiological property indicators included in the set of forecasting parameters associated with the determined patient state, determining a sum of differences between the sensed patient physiological property indicators and respective ones of the historical physiological property indicators included in the set of historical physiological indicators (Para 71 -72 – comparison of the value of the forecasted glucose level as determined by the comparison to the historical lifestyle indicators is used to create the prediction for forecasted glucose).  

In regards to Claim 10 Hoglund teaches further comprising: receiving signals representing physiological property forecasting training information (Para 72, analysis prediction training model), the training information including: the historical physiological property indicators included in the plurality of sets of historical physiological property indicators; and contextual indicators, each associated with at least one of the historical physiological property indicators(Para 66-69, various historical lifestyle predictive factors); identifying the plurality of sets of historical physiological property indicators from the historical physiological property indicators; classifying each of the sets of historical physiological property indicators based on the contextual indicators associated with the physiological indicators included in the sets, said classifying comprising, for each of the sets of historical physiological property indicators: applying at least one classification criterion to one or more of the contextual indicators associated with the set of historical physiological property indicators; and associating the set of historical physiological property indicators with one of the plurality of possible patient states (para 71 – current state compared to historical state, Para 75-77, examples of the implementation of historical data to establish predictive forecast).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund (U.S Publication No. 20170091419) and further in view of Stal (U.S Publication No. 20140309511).

In regards to Claim 8 Hoglund teaches wherein: comparing the sensed patient physiological property indicators to each of the sets of historical physiological property indicators comprises, for each of the sets of historical patient physiological property indicators included in the set of forecasting parameters associated with the determined patient state (Para 71-72). 
Hoglund fails to teach determining a weight associated with the set of historical physiological property indicators and applying the weight to the determined sum of differences.
Stal teaches determining a weight associated with the set of historical physiological property indicators and applying the weight to the determined sum of differences (Para 34-38, weighted avg of the values in comparison).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Forecasted System as taught by Hoglund with determining a weight associated with the set of historical physiological property indicators and applying the weight to the determined sum of differences as taught by Stal, since such a modification would provide the predictable result of utilizing static calculations in order to have a dynamic prediction model that will more accurately predict medical conditions such as diabetes.  

In regards to Claim 9 Hogland fails to teach wherein determining the weight associated with the set of historical physiological property indicators comprises: determining a change over time of at least some of the historical physiological property indicators included in the set; applying a probability density function to the change to determine a probability density for the change occurring within a time period associated with the sensed physiological property indicators; determining the weight based on the determined probability density.  
Stal teaches wherein determining the weight associated with the set of historical physiological property indicators comprises: determining a change over time of at least some of the historical physiological property indicators included in the set; applying a probability density function to the change to determine a probability density for the change occurring within a time period associated with the sensed physiological property indicators; determining the weight based on the determined probability density (Para 34-38, probability density model used to determine glucose values). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Forecasted System as taught by Hoglund with wherein determining the weight associated with the set of historical physiological property indicators comprises: determining a change over time of at least some of the historical physiological property indicators included in the set; applying a probability density function to the change to determine a probability density for the change occurring within a time period associated with the sensed physiological property indicators; determining the weight based on the determined probability density as taught by Stal, since such a modification would provide the predictable result of utilizing static calculations in order to have a dynamic prediction model that will more accurately predict medical conditions such as diabetes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792